People v Santos (2022 NY Slip Op 00438)





People v Santos


2022 NY Slip Op 00438


Decided on January 26, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ANGELA G. IANNACCI
SYLVIA O. HINDS-RADIX
ROBERT J. MILLER, JJ.


2016-08742
 (Ind. No. 115/15)

[*1]The People of the State of New York, respondent,
vFreddy Santos, appellant.


Freddy Santos, Malone, NY, appellant pro se.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 2, 2018 (People v Santos, 161 AD3d 782), affirming a sentence of the County Court, Dutchess County, imposed July 19, 2016.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., IANNACCI, HINDS-RADIX and MILLER, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court